DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12/18/2020 is acknowledged. Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 21, 23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White, II et al. (US 2018/0269709, hereinafter White).
Regarding claims 21, 23 and 26, White discloses a modular antenna assembly for a hearing device (par. 0002) as seen in figures 5 and 6. A first conductive pad 442 is housed within a first component 422, with a first portion 446 of a loop antenna housed within the first component and terminating at the first conductive pad (see figure 6 and par. 0039, 0044-0045). A second conductive pad 454 and a third conductive pad 452 are housed within a second component 430 that is configured to detachably couple to the first component (figures 5 and 6 and par. 0044-0046). A second portion 456 of the antenna is housed within the second component and terminates on one side at the second conductive pad and on another side at the third conductive pad (figure 6 and par. 0044-0046). A fourth conductive pad 444 is housed within a third component 432 and configured to detachably couple to the second component (see figured 5 and 6 and par. 0044-0046). A third portion of the antenna is housed within the third component and terminates on one side at the fourth conductive pad (see figure 6). When the first and third components are coupled with the second component, the first and second conductive pads form a first galvanic coupling between the first and second portions of the antenna and the third and fourth conductive pads form a second galvanic coupling between the second and third portions of the antenna (figure 6 and par. 0047-0048). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 10, 12, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meskens (US 9,295,848) in view of Gavilan et al. (US 2015/0022402, hereinafter Gavilan).
Regarding claims 1, 7, 10, 16, 17 and 19, Meskens discloses a power antenna assembly for a multi-component hearing system (col. 3, lines 1-5). The antenna assembly includes a battery component 102 with a first portion 111 of an antenna ending in a first conductive pad 117 (figure 1b and Col. 3, lines 21-46). A sound processor component 101 includes a second portion 114 of the antenna ending in a second conductive pad 117 (Col. 3, lines 21-46 and Col. 5, line 60-Col. 6, line 11). The sound processor component is configured to process an audio signal from a microphone and stimulate the user’s cochlea (Col. 1, lines 20-51 and Col. 3, lines 6-10). The first and second conductive pads couple using a non-galvanic capacitive coupling for the benefit of increasing the size of the antenna (Col. 1, lines 34-43 and Col. 2, lines 48-63 and Col. 5, line 60-Col. 6, line 11). Meskens further discloses that additional antenna structures may be utilized as the wire is disclosed as a mere example (Col. 3, lines 27-40) but is silent as to specifically utilizing a loop antenna. Attention is directed to Gavilan, which also discloses a power antenna assembly, so it is analogous art to Meskens (see abstract). Gavilan specifically discloses the use of a loop antenna that may have ends capacitively coupled to each other for the benefit of increasing the effective length of the antenna, which is the same benefit disclosed by Meskens (par. 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens by substituting the loop antenna of Gavilan, as Meskens discloses the use of any antenna, and Gavilan discloses that loop antennas may function when capacitively coupled to efficiently transfer energy by increasing the effective length of the antenna, as disclosed by both Meskens and Gavilan (see par. 0040 of Gavilan).
Regarding claims 3 and 12, Meskens discloses that it is favorable to obtain resonance at an operating frequency (Col. 4, lines 16-27), but is silent as to utilizing a capacitor in series with the loop antenna to do so. However, the claimed structure is merely describing a tuned tank circuit. This type of circuit can act as an electrical resonator, storing energy oscillating at the circuit's resonant frequency.  The Examiner takes Official Notice that the use of tank circuits for optimizing the resonant frequency of a circuit for more efficient coupling and power transfer is notoriously old and well known in the art and would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date. Meskens further provides motivation as to why one of ordinary skill would pursue known options for best optimizing the resonant frequency.
Regarding claims 5 and 14, Meskens discloses that the capacitance of the antenna system, including the coupling conductive pads, is chosen to collectively resonate with an inductance of a loop antenna at a carrier frequency (Col. 4, lines 16-27 and Col. 5, lines 28-45). 
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens and Gavilan in view of Jiang et al (US 8,730,121, hereinafter Jiang).
Regarding claims 2, 11 and 20, Meskens, as described and modified above, discloses the applicant’s basic invention, including determining the length of a loop antenna based on the wavelength of the carrier frequency (Col. 4, lines 16-27). However, Meskens is silent as to utilizing a length greater than half of the wavelength of the carrier frequency. Jiang discloses an antenna system, and thus is analogous art to Meskens (see abstract). Jiang further discloses that by utilizing large, folded dipole loop antennas with at least twice the length of the carrier frequency wavelength, it can improve the performance of the antenna vs. smaller length antennas (see claim 1 and Col. 1-3 goes into detail as to the advantages). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute the folded dipole loop antenna of Jiang for the loop antenna of Meskens, as modified, in order to provide more effective coverage and avoid dead zones when receiving the carrier frequency (Col. 1-3 of Jiang).
Claims 22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Meskens.
Regarding claims 22, 24, 25, 27 and 28, White, as described above, discloses the applicant’s basic invention, including a modular antenna assembly for a hearing device, and additionally that the antenna could be other structures besides a loop (par. 0039). However, White is silent as to using a non-galvanic connection between the modular antenna sections, that the hearing device is specifically a cochlear stimulation device, and that the antenna could alternatively be a monopole or dipole antenna. Attention is directed to Meskens, which discloses an antenna assembly for a hearing device, so it is analogous art to White (col. 3, lines 1-5). The antenna assembly includes a first battery component 102 with a first portion 111 of a monopole or dipole antenna ending in a first conductive pad 117 (figure 1b and Col. 3, lines 21-46). A second sound processor component 101 includes a second portion 114 of the antenna ending in a second conductive pad 117 (Col. 3, lines 21-46 and Col. 5, line 60-Col. 6, line 11). The sound processor component is configured to process an audio signal and stimulate the user’s cochlea (Col. 1, lines 20-51 and Col. 3, lines 6-10). The first and second conductive pads couple using a non-galvanic capacitive coupling (Col. 5, line 60-Col. 6, line 11). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify White to substitute the non-galvanic capacitive coupling of Meskens for at least one of the galvanic coupling of White since Meskens discloses that non-galvanic capacitive coupling is more efficient and reliable than galvanic coupling (Col. 1, lines 40-51 and Col. 6, lines 1-3).
Furthermore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute the monopole or dipole antennas of Meskens for the loop antenna of White as Meskens shows these antennas to be appropriate for transmission in a hearing device and White discloses that additional structures are possible in par. 0039. 
Finally, it would have been obvious to one of ordinary skill in the art to utilize the structure of White in a cochlear stimulation device as suggested by Meskens, as the antenna of White is also disclosed for use in a hearing device, and it would function equivalently in the cochlear stimulation device for power charging purposes.
Allowable Subject Matter
Claims 4, 6, 13, 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0243953
US 2013/0113666
US 2012/0130206
US 6,067,474
US 7,530,823
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792